



Exhibit 10.19(b)




SECOND AMENDMENT


SEAGATE DEFERRED COMPENSATION SUB-PLAN


The Seagate Deferred Compensation Sub-Plan, as amended and restated as of
January 1, 2010 (the “Plan”), is hereby amended by this Second Amendment (the
“Amendment”).


WHEREAS, for purposes of this Amendment, capitalized terms used herein that are
not defined shall have the meanings given to them in the Plan;


WHEREAS, Seagate US LLC (the “Company”) maintains the Plan, which is a
nonqualified deferred compensation plan, for the benefit of eligible employees
of the Company and Participating Companies;


WHEREAS, Section 10.4 of the Plan document provides that the Seagate Benefits
Administrative Committee (the “Committee”) has the authority to adopt and
execute any amendments to the Plan; and


WHEREAS, pursuant to authority granted to the Committee under Section 10.4, the
Committee has determined that it is appropriate to amend the Plan to eliminate
the requirement that the Company and each Participating Company must make
quarterly contributions to the Trust Fund.


NOW, THEREFORE, BE IT RESOLVED, that the Amendment, as set forth in the attached
Exhibit A, is hereby approved and adopted effective as specified in Exhibit A.







--------------------------------------------------------------------------------



Exhibit A


SECOND AMENDMENT


SEAGATE DEFERRED COMPENSATION SUB-PLAN


The Seagate Deferred Compensation Sub-Plan, as amended and restated as of
January 1, 2010 (the “Plan”), is hereby amended as follows:


1.Effective July 31, 2020, Section 6.2 of the Plan is hereby deleted and the
remaining subsections of Article VI are renumbered accordingly.


2.In all respects not amended, the Plan is hereby ratified and confirmed.




IN WITNESS WHEREOF, the Seagate Benefits Administrative Committee, by its duly
authorized delegate, has executed this Amendment to the Plan on July 30, 2020.




/s/ Janet Farabaugh
By: Janet FarabaughTitle: Senior Director, Global Benefits














